Citation Nr: 0009356	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-31 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefits sought in September 1996, and 
the veteran appealed to the Board of Veterans' Appeals (the 
Board).  

In July 1997, the veteran requested a VA examination "to 
support my pension claim."  He also requested a hearing.  In 
April 1998, VA mailed notice of a scheduled May 1998 VA 
examination to him at his latest address of record.  He 
failed to report for the examination.  

In March 1999, VA mailed the veteran notice to report for a 
hearing at the RO in April 1999.  He failed to report.  In 
December 1999, the veteran advised that he did not receive 
the March 1999 letter.  VA notified the veteran in January 
2000 of a February 2000 hearing date.  He failed to report 
for that hearing without explanation.  


FINDINGS OF FACT

1.  The veteran is status post glans shunt for priapism, with 
complaints of continued pain and that it inhibits 
intercourse, and he has lumbago with radicular symptoms.  
These disabilities are rated as 20 and 10 percent disabling, 
respectively.

2.  The veteran was born in July 1950 and has two years of 
college education. 

3.  The veteran's disabilities do not permanently preclude 
him from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.

4.  The veteran failed to report without good cause for a VA 
examination which was scheduled for May 1998.

CONCLUSIONS OF LAW

1.  The requirements for a permanent and total disability 
rating for pension purposes have not been met.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 
4.15, 4.16, 4.17 (1999).

2. In the alternative, entitlement to a non service-connected 
pension cannot be established without a current VA 
examination; as the veteran has failed to report for such 
examination without good cause, the veteran's claim is 
denied. 38 C.F.R. §§ 3.327, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran has indicated that he had two years of college 
education, that he had worked for a municipality as an 
electronic technician for eight years, and that he had last 
worked in March 1992.  

The veteran was in a motor vehicle accident in February 1992.  
An April 1992 private MRI was consistent with an L4-5 right 
sided intraforaminal bulge and an L5-S1 annular bulge.  A 
July 1992 private MRI of the lumbar spine revealed no 
significant abnormalities.  

A December 1995 private medical record indicates that on 
examination at that time, the veteran claimed to be 
symptomatic with minimal residual spasticity and attendant 
discomfort in his lower back.  It was hoped that he would 
have an unencumbered return to normal living activities.  

A July 1996 VA hospital discharge summary indicates that the 
veteran was hospitalized and received a glans shunt after 
presenting with a seven day history of persistent erection.  
The last two times this sort of thing had occurred had been 
10 and 20 years beforehand.  On VA evaluation in August 1996, 
the veteran still had some degree of tumescence and he 
complained of mild to moderate pain.  In April 1997, his 
penis was flaccid, and he complained of pain and reported 
impotence.  In December 1997, he reported that the last time 
he had had intercourse was a year beforehand.  

On VA evaluation in April 1997, clinical examination of the 
veteran's penis revealed no distinct plaques.  There was 
slight fibrosis dorsally.

On VA evaluation in December 1997, the veteran complained of 
lumbago with radicular symptoms.  Clinically, he had a 
positive straight leg raising sign at 15 degrees on the left 
and pain at 30 degrees with flexion and extension.  

An undated VA medical record  indicates that the veteran had 
a positive straight leg raising at 15 degrees on the left and 
sensory decreased at the L4 and L5 distributions.  The 
assessment was possible neuropathic pain, and low back pain.  

In his substantive appeal (VA Form 9) in July 1997, the 
veteran stated "I request a comp and pen exam to support my 
pension claim."  An internal RO memorandum in April 1998 
suggested that the veteran should be scheduled for a VA 
examination or in the alternative the veteran should be asked 
to furnish additional medical evidence.  A VA examination was 
scheduled for may 1998, and the veteran was notified of the 
examination by correspondence to his address of record.  He 
failed to report for the examination.  Attempts were made to 
contact the veteran, which "have proven futile."  The 
veteran never explained why he failed to report for the 
scheduled VA examination.  


Pertinent law and regulations

Non service-connected pensions

Non service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to non service-connected disabilities 
that are not the result of his or her own willful misconduct. 
38 U.S.C.A. § 1521 (West 1991).  

The Court has provided an analytical framework for 
application in pension cases. Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to ensure: that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under the 
"average person" or "unemployability tests", a determination 
must then be made whether there is entitlement to non 
service-connected disability pension on an extraschedular 
basis.

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.321(a), Part 4 (1999).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2) 
and 4.17 and mandates that where it is shown that the 
appellant's disabilities meet the percentage requirements of 
38 C.F.R. § 4.16, and it is shown that they are permanent in 
nature, a determination should be made whether such 
disabilities render him or her incapable of substantially 
gainful employment.  If so, the veteran meets the 
requirements of the law for the benefit at issue.  To meet 
the percentage requirements of 38 C.F.R. § 4.16, the veteran 
must suffer from one disability ratable at 60 percent or 
more, or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to non service-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.  That is, 38 C.F.R. § 4.17(b) (1999) states that 
where a veteran fails to meet the percentage requirements, 
but meets basic eligibility criteria and is unemployable, 
consideration of 38 C.F.R. § 3.321(b)(2) is appropriate.  In 
turn, 38 C.F.R. § 3.321(b)(2) provides that where the veteran 
does not meet the percentage requirements of the VA Rating 
Schedule, but is unemployable by reason of his or her age, 
occupational background, or other related factors, a 
permanent and total disability rating on an extraschedular 
basis is warranted.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Veterans Appeals stated 
that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

VA examination

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations. 38 C.F.R. § 3.327(a) (1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(1999).

Analysis

The Court has held that the Board has the fundamental 
authority to decide a claim in the alternative.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995).  The Board will do so in 
this case, first deciding the claim on the evidence of 
record, and then separately addressing the matter of the 
veteran's failure to report for the scheduled VA physical 
examination in May 1998.

Merits decision

The only two identified disabilities are priapism and a low 
back disorder.  For the reasons and bases expressed below, 
the Board concludes that the RO ratings of 20 percent for the 
veteran's priapism and 10 percent for his low back disability 
are consistent with the evidence of record.  

The evidence is to the effect that the veteran is impotent, 
and that he has subjective complaints of pain.  Twenty 
percent is the maximum schedular rating for deformity of the 
penis with loss of erectile power.  See 38 C.F.R. 4.115b, 
Diagnostic Code 7522.  

The veteran has complained of low back pain.  There is MRI 
evidence of possible disk bulging, and that he has radicular 
symptoms and left sensory decreases in the L4 and L5 
distributions.  These manifestations are consistent with no 
more than mild intervertebral disc syndrome or lumbosacral 
strain with pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 warrants no more than a 10 percent rating when mild 
intervertebral disc syndrome is present, and Diagnostic Code 
5295 warrants no more than a 10 percent rating when there is 
lumbosacral strain with characteristic pain on motion.  While 
the veteran has pain, there is no identified limitation of 
motion, atrophy, weakness, or the like present to warrant 
more than the 10 percent rating assigned.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40 and 4.45 
(1999).

Assuming, without conceding, that each of the veteran's 
pensionable disabilities is permanent in accordance with 38 
C.F.R. § 4.17, the disabilities are determined not to be 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In essence, the 
veteran's disabilities consist of complaints of low back pain 
and erectile dysfunction.  These disabilities, in the 
judgment of the Board, would not render it impossible for an 
average person to be employed.  The Board does not believe 
that the genitourinary disability would affect an average 
person on the job.  There is no evidence that the veteran's 
back problem is of such severity as to render it impossible 
for him to work.  The average person (or objective) test is 
accordingly not met.

The Board also concludes that the veteran does not satisfy 
the criteria for a schedular permanent and total evaluation 
under 38 C.F.R. §§ 4.16(a) and 4.17.  As the veteran has more 
than one disability, he is required to have at least one 
disability rated as at least 40 percent disabling in order to 
meet the threshold requirement of § 4.16(a).  Indeed, the 
combined disability rating is only 30 percent.  Since none of 
his disabilities has been rated as at least 40 percent 
disabling, the veteran cannot be considered permanently and 
totally disabled on this basis.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized pursuant to 38 C.F.R. § 3.321(b)(1).  
With respect to the subjective factors bearing on his 
possible entitlement to pension benefits, such as age, 
education and occupational background, the Board notes that 
the veteran is approximately 49 years old and has two years 
of college education.  Moreover, he worked for eight years as 
an electronics technician for a large city.  

No medical evidence of record indicates that the veteran is 
currently permanently and totally disabled due to his 
disabilities.  The Board observes that the evidence of record 
shows no more than intermittent, routine treatment for the 
disabilities, and that they are relatively insignificant.  
There is no evidence of record that he has been hospitalized 
for any disability .  The veteran himself has not pointed to 
any factors which would be considered to be exceptional or 
unusual.  The veteran has not presented such an unusual 
disability picture that it can be shown that he is precluded 
from sustaining gainful employment as a result of his 
disabilities.  The veteran thus has not demonstrated that his 
present disabilities render him unemployable under 38 C.F.R. 
§ 3.321(b)(1).  See also Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Accordingly, the Board is not persuaded that the veteran's 
disabilities are so incapacitating as to preclude the 
performance of substantially gainful employment. The 
preponderance of the evidence is against the claim.  
Therefore, entitlement to permanent and total disability 
rating for pension purposes, to include extraschedular 
consideration, is not warranted.


Failure to report for VA examination

As indicated above, the veteran failed to report for a VA 
examination in May 1998 which was to evaluate his 
disabilities.  

While certain medical evidence, reported above, is of record, 
this evidence is somewhat unclear as to the precise nature 
and severity of the veteran's disabilities.  The veteran 
failed to appear at a VA medical examination which was 
scheduled at his own request to evaluate his disabilities in 
conjunction with his claim for VA benefits.  There is no 
indication that the veteran was not provided with proper 
notice of the examination.  Moreover, he has not, to the 
knowledge of the Board, contacted the VA medical facility or 
the RO concerning his missed appointment, and he has not 
subsequently requested that the examination be rescheduled.

The Board wishes to point out that, although VA is required 
by statute and by case law to assist appellants in developing 
well-grounded claims, "The duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). When, as here, a claimant fails to report for an 
examination in conjunction with a claim for a non service-
connected pension, the claim shall be denied absent a showing 
of good cause. 38 C.F.R. § 3.655.

The Board views the veteran's inaction as a failure to report 
for "(an) examination (that) was scheduled in conjunction 
with any other original claim".  The veteran has not offered 
any good cause for his failure to report for the scheduled 
examination. As such, the claim must be denied on this 
alternative basis.  See 38 C.F.R. § 3.655(b).

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court pointed 
out that the VA must show that the veteran lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b)], or "good cause" [see 38 
C.F.R. § 3.655] for failing to report for the scheduled 
examinations. 5 Vet. App. at 265.  In this case, there is no 
evidence on file demonstrating that the veteran had any 
"adequate reason" or "good cause" for failing to report to 
these scheduled examinations.

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address.  

The Court of Appeals for Veterans Claims has ruled that there 
is a "presumption of regularity" under which it is presumed 
that Government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)]. While the Ashley 
case dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO. Accordingly, it is presumed that the RO sent timely 
notice of the May 1998 examination to the veteran at his most 
recent address of record.

The Board has determined that this issue is a matter in which 
the law, as opposed to the evidence, is dispositive of the 
issue.   The Court has observed that the use of the statutory 
term "well grounded" should be confined to matters in which 
the evidence is dispositive.  Therefore, in cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law (Cf. FED R. CIV. P. 12(b)(6) 
("failure to state a claim upon which relief can be 
granted"), as opposed to dismissing the case for failure to 
present a well-grounded claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Accordingly, the appropriate disposition of the veteran's 
claim of entitlement to a non service-connected pension is 
denial of the claim because of his failure to report for a VA 
examination without evidence of good cause for the failure to 
appear.  See 38 C.F.R. § 3.655 (1999).

The RO disposed of the veteran's claim on the merits rather 
than denying the claim pursuant to 38 C.F.R. § 3.655.  
Although the Board has disposed of this claim on a ground 
different from that of the RO, by denying the claim pursuant 
to 38 C.F.R. § 3.655, the veteran has not been prejudiced by 
the Board's decision, because the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see also Edenfield v. Brown, 8 Vet. App. 384 (1995).  
As described above, the veteran has been accorded the 
opportunity to explain his failure to report for the 
scheduled VA examination, and he has not done so.


ORDER

A permanent and total disability rating for pension purposes 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

